      Case 7:19-cv-00153 Document 1 Filed on 05/07/19 in TXSD Page 1 of 23




                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF TEXAS
                            MCALLEN DIVISION

VIVIANA BAUTISTA,                                 §
CRESENCIA BAUTISTA, and                           §
GUADALUPE BAUTISTA, Individually                  §
and as representative of                          §
HERMELINDA BAUTISTA, Deceased.                    §
                                                  §
Plaintiffs,                                       §
                                                  §       Civil Action No.
V                                                 §
                                                  §
HIDALGO COUNTY, HIDALGO                           §
COUNTY SHERIFF’S DEPARTMENT,                      §
HIDALGO COUNTY SHERIFF J.E. EDDIE                 §
GUERRA, DEPUTY DAVID GONZALEZ                     §
and DEPUTY JOSE GONZALEZ                          §
                                                  §
                                                  §
Defendants.                                       §

                       PLAINTIFFS’ ORIGINAL COMPLAINT

       Plaintiffs brings this 42 U.S.C. § 1983 excessive force and false arrest lawsuit against

HIDALGO COUNTY, HIDALGO COUNTY SHERIFF’S DEPARTMENT, HIDALGO

COUNTY SHERIFF J.E. EDDIE GUERRA, Hidalgo County Sheriff’s Deputy DAVID

GONZALEZ, and Hidalgo County Sheriff’s Deputy JOSE GONZALEZ for violating their

Fourth, Eighth and Fourteenth Amendment rights.

                                             I.

                                         PARTIES

                                                                                  Page 1 of 23
     Case 7:19-cv-00153 Document 1 Filed on 05/07/19 in TXSD Page 2 of 23



       1.     Plaintiff VIVIANA BAUTISTA is an adult Texas resident and resides in

Hidalgo County, Texas. She is the daughter of Plaintiffs Guadalupe Bautista and Hermelinda

Bautista, and the grand-daughter of Plaintiff CRESENCIA Bautista.

       2.     Plaintiff CRESENCIA BAUTISTA is a Texas resident and resides in Hidalgo

County, Texas.

       3.     Plaintiff GUADALUPE BAUTISTA is a Texas resident and resides in Hidalgo

County, Texas.

       4.     Plaintiff HERMELINDA BAUTISTA, now deceased, was a Texas resident

who resided in Hidalgo County, Texas, and she is represented herein by her surviving spouse,

GUADALUPE BAUTISTA. Her death was unrelated to the conduct subject of this cause

of action.

       5.     Defendant, HIDALGO COUNTY, is a local governmental agency organized

and exiting under the law of the State of Texas. Service of process may be satisfied by

serving the Hidalgo County Judge, Richard Cortez, at 100 E. Cano, Second Floor, Edinburg,

Texas 78539. Service is hereby requested at this time.

       6.     Defendant, HIDALGO COUNTY SHERIFF’S DEPARTMENT, is a law

enforcement agency operated by Hidalgo County, Texas, which may be served with process

by service to Hidalgo County Sheriff, J.E. “Eddie” Guerra, at 711 El Cibolo Rd, Edinburg,

TX 78541. Service is hereby requested at this time.

       7.     Defendant, HIDALGO COUNTY SHERIFF, JE. E EDDIE GUERRA, is the



                                                                               Page 2 of 23
     Case 7:19-cv-00153 Document 1 Filed on 05/07/19 in TXSD Page 3 of 23



Sheriff of Hidalgo County, and may be served with process by service to Hidalgo County

Sheriff, J.E. “Eddie” Guerra, at 711 El Cibolo Rd, Edinburg, TX 78541. Service is hereby

requested at this time.

       8.     DAVID GONZALEZ is a peace officer and deputy for the Hidalgo County

Sheriff’s Department. He is sued in his individual capacity, and may be served at the Hidalgo

County Sheriff’s Office, 711 El Cibolo Rd, Edinburg, TX 78541. He was acting under color

of law at all relevant times. Service is hereby requested at this time.

       9.     JOSE GONZALEZ is a peace officer and deputy for the Hidalgo County

Sheriff’s Department. He is sued in his individual capacity, and may be served at the Hidalgo

County Sheriff’s Office, 711 El Cibolo Rd, Edinburg, TX 78541. He was acting under color

of law at all relevant times. Service is hereby requested at this time.

                                              II.

                             JURISDICTION AND VENUE

       10.    As this suit is brought pursuant to 42 U.S.C. § 1983, this Court has federal

question jurisdiction. This Court has general personal jurisdiction over Defendants as they

reside and/or works within the McAllen Division of the Southern District of Texas.

       11.    Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b) because a

substantial portion of the events or omissions giving rise to Plaintiffs’ claims occurred in

Hidalgo County, Texas, which is within the Southern District and McAllen Division.

                                             III.



                                                                                Page 3 of 23
     Case 7:19-cv-00153 Document 1 Filed on 05/07/19 in TXSD Page 4 of 23



                                           FACTS

          12.   On May 3, 2017, at about 11:00 p.m., Isamar Bautista (sister of Plaintiff

Viviana Bautista), was upset because her parents purchased a vehicle that she did not

want and was arguing with her mother Hermelinda. Viviana Bautista then got in the

middle of them to prevent her sister from hitting their mother. Isamar grabbed Viviana’s

hair and pulled her down, so Viviana held Isamar down by her shoulders until she calmed

down. Isamar then wanted to leave the family home, but her father Guadalupe Bautista

was not going to allow her to leave. Isamar then call the Sheriff’s Office. Guadalupe

Bautista did not physically restrain Isamar, but only verbally told her she could not leave

home. Out of respect for her father and old-fashioned traditions, although an adult,

Isamar felt that she could not leave the home against her father’s will without a police

escort.

          13.   Soon thereafter, the Hidalgo County Sheriff’s Deputies David Gonzalez and

Jose Gonzalez arrived at the Bautista home, a trailer house in rural Hidalgo County.

Isamar went to talk to them to explain that she wanted to leave the home. The Deputies

noticed blood near Isamar’s ear, but Isamar explained that she had an ear infection.

Isamar was not seeking to press charges on anyone for anything; she just wanted to leave.

          14.   After talking to Isamar, and while Isamar waited outside the home, both

Deputies entered the Bautista home without consent, probable cause or exigent

circumstances. Deputy Jose Gonzalez asked to speak to Viviana. Viviana was sitting on



                                                                                 Page 4 of 23
     Case 7:19-cv-00153 Document 1 Filed on 05/07/19 in TXSD Page 5 of 23



the couch in between her parents, and Viviana responded “ about what?” The Deputy

then told her "are you going to talk or not? Stop with your attitude." Viviana responded

that it depended what Isamar had told him.

       15.    The Deputy then ordered Viviana to stand up and he then placed asked

handcuffs on Viviana and started pushing her out the front door of the home.

       16.    Guadalupe Bautista saw how Viviana was being treated by Deputy Jose

Gonzalez, so stood up from the couch to ask what was happening when suddenly and

unexpectedly Deputy David Gonzalez pushed him back down into his seat on the couch.

       17.   Guadalupe Bautista then got up again to ask why his daughter was being

arrested and put his hand on Deputy Gonzalez to get his attention. He told Deputy

Gonzalez that Viviana was a female and that she should not be mistreated that way.

Deputy David Gonzalez, positioned behind Guadalupe, then knocked Guadalupe down to

the floor. At the same time, Deputy Jose Gonzalez suddenly and unexpectedly shoved

Viviana out the door, immediately turned and forcibly pushed down the elderly 83 year

old Cresencia Bautista who was next to the couch, and then went after Guadalupe who

had already been taken down on the floor by Deputy David Gonzalez. Guadalupe

Bautista had only stood up to ask what was going on with his daughter and was already

on the floor and controlled by Deputy David Gonzalez, when Deputy Jose Gonzalez

unnecessarily pepper sprayed him on the face and in his eyes. Deputy Jose Gonzalez,

who weighs well over 200 lbs, knelt on Guadalupe’s back, causing him pain and suffering



                                                                               Page 5 of 23
     Case 7:19-cv-00153 Document 1 Filed on 05/07/19 in TXSD Page 6 of 23



in addition to that caused by the pepper spray. He was then placed in Deputy David

Gonzalez’ unit and charged with Interfering with Public Duties and Resisting Arrest.

       18.    Seeing her husband screaming from affects of the pepper spray, Plaintiff

Hermelinda Bautista sought to comfort her husband and tell him to relax. She

approached the patrol car where Guadalupe was placed and put her hand on the window

of the patrol unit to tell him to calm down. Deputy Jose Gonzalez then tells Deputy

David Gonzalez to arrest Hermelinda for Interfering with Public Duties. Deputy David

Gonzalez Retrained Hermelinda with her arms up behind her back, despite her pleas to let

her go, causing such pain that she ultimately fainted.

       19.    Viviana Bautista was on the ground at the foot of the porch steps where she

had been pushed to by Deputy Jose Gonzalez. She could not get up from the ground

because of pain to her back, until the two deputies came over and pulled her up by her

arms while still handcuffed. She was placed in Deputy Jose Gonzalez’ patrol car. From

inside the patrol unit, Viviana could see that the deputies were holding her mother

Hermelinda Bautista's arms behind her back and she could hear her mother telling them to

please release her arms a little. Viviana called Deputy Jose Gonzalez over to her by

tapping on the door and when the deputy opened the door she placed her legs out of the

car and asked him what was wrong with her mother. He told he did not know and told

her twice to put her legs back inside the patrol unit or she would get pepper sprayed. She

refused because she wanted to see what was happening to her mother. Deputy Jose



                                                                               Page 6 of 23
     Case 7:19-cv-00153 Document 1 Filed on 05/07/19 in TXSD Page 7 of 23



Gonzalez then pepper sprayed Viviana’s face while she was still handcuffed. Viviana did

not comply with his demand only out of her concern for her mother. Viviana did not use

force against the officer, did not exhibit furtive gestures, or otherwise pose a risk to the

Deputy when she was pepper sprayed. Once she was pepper sprayed she moved her legs

back into the vehicle. She was charged with Assault and Resisting Arrest. In the patrol

unit and suffering the pain of the pepper spray, Viviana was able to remove her watch and

remove the handcuff from her wrist only so that she could rub her eyes which she found

out made the pepper spray effect worse. She felt that she could not breathe so she

knocked on the door and when Deputy opened the door he saw that she had removed the

handcuffs so he placed them back on her. She did not want to be placed back in the

vehicle as it was hot and there was no air conditioning, so she sat on the ground. The

Deputies then picked her up and placed her in the back of the vehicle.

       20.    Both Hermelinda Bautista, who had lost consciousness when restrained, and

Cresencia Bautista, whose right arm was broken and dangling from being pushed by the

Deputy, were taken for emergency medical treatment in an ambulance.

       21.    On or about May 7, 2017, Viviana, Hermelinda and Cresencia gave

statements to the Internal Affairs Division of the Hidalgo County Sheriff’s Office

complaining of mistreatment by the two Deputies. Guadalupe could not make time from

work to make his statement to Internal Affairs. Ultimately, the administrative Internal

Affairs Investigation was not able to prove or disprove the allegations of police



                                                                                  Page 7 of 23
     Case 7:19-cv-00153 Document 1 Filed on 05/07/19 in TXSD Page 8 of 23



misconduct.

       22.    No charge or arrest was ultimately made in the case of Hermelinda Bautista.

She passed away due to cancer in 2018, prior to the criminal charges going to trial against

her husband Guadalupe and daughter Viviana.

       23.    On or about October 30, 2018, Viviana Bautista was acquitted by Jury of

Assault and Resisting Arrest.

       24.    On or about October 30, 2018, Guadalupe Bautista was acquitted by Jury of

Resisting Arrest.

       25.    On or about November 6, 2018, the charge of Interfering With Public

Duties against Guadalupe Bautista was dismissed by the State in the interest of justice.

       26.    Both Viviana and Guadalupe incurred bail bond fees and attorney fees to

deal with the false criminal charges.

                                             IV.

                                  CAUSES OF ACTION

                     A. VIVIANA BAUTISTA - FALSE ARREST

       27.    The factual allegations contained in all of the paragraphs of this Complaint are

hereby incorporated and re-alleged for all purposes and incorporated herein with the same

force and effect as if set forth verbatim.

       28.    A police officer has probable cause if there is a “‘fair probability’ that the

individual [to be arrested] has either committed or intends to commit a crime.” Northrop v.



                                                                                 Page 8 of 23
     Case 7:19-cv-00153 Document 1 Filed on 05/07/19 in TXSD Page 9 of 23



Trippett, 265 F.3d 372, 379 (6th Cir. 2001), quoting United States v. Sokolow, 490 U.S. 1,

7, 109 S. Ct. 1581, 104 L. Ed. 2d 1 (1989). “[P]robable cause requires only a probability or

substantial chance of criminal activity, not an actual showing of such activity.” Illinois v.

Gates, 462 U.S. 213, 243 n.13, 103 S. Ct. 2317, 76 L. Ed. 2d 527 (1983). “If there was

probable cause for any of the charges made … then the arrest was supported by probable

cause, and the claim for false arrest fails.” Wells v. Bonner, 45 F.3d 90, 95 (5th Cir.1995).

       29.    In this case, the Defendants had no probable cause to arrest or detain Viviana

Bautista for Assault or Resisting Arrest.

       On the Assault, the Deputy made a warrantless arrest without witnessing any crime.

Additionally, Isamar Bautista never sought any charges or complained of an assault. It is

apparent that the Deputy initially arrested Ms. Bautista for simply having an attitude with

him, however, the First Amendment includes the freedom of individuals to verbally oppose

or challenge police action, and is one of the principal characteristics by which we distinguish

a free nation from a police state.

       On the charge of Resisting Arrest, Ms. Bautista never used or threatened to use force

against the Deputy. Surely, she did not comply with his verbal command to get her legs in

the car, but she did not use any force against the officer in doing so. In other words, although

she was being civilly disobedient, she was not criminally resisting her arrest, search, or

transportation.

                   B. VIVIANA BAUTISTA - EXCESSIVE FORCE



                                                                                   Page 9 of 23
     Case 7:19-cv-00153 Document 1 Filed on 05/07/19 in TXSD Page 10 of 23



       30.    The factual allegations contained in all of the paragraphs of this Complaint are

hereby incorporated and re-alleged for all purposes and incorporated herein with the same

force and effect as if set forth verbatim.

       31.    In this case Plaintiff’s face, eyes, back, arms and legs were injured, and

such injuries resulted directly and only from the use of force by Deputy Jose Gonzalez

that was clearly excessive to the need; to wit:

       a.     Deputy Jose Gonzalez willfully and maliciously pushed and threw Plaintiff

              out of her front door, off of her porch , and down to the ground, while the

              Plaintiff was hand-cuffed, despite having no basis to do so, directly causing

              physical injury and pain to Plaintiff’s back, arms, and legs;


       b.     Deputy Jose Gonzalez then willfully and maliciously applied pepper spay to

              the face and eyes of the Plaintiff while she was already hand-cuffed, despite

              having no basis to do so, directly causing sever pain to her facial area and

              eyes. The Plaintiff was not posing any risk. In the criminal trial of the

              Plaintiff, fellow Deputy David Gonzalez testified that he would not have

              applied pepper spray in the case and that the Deputies could have rather

              simply pulled the Plaintiff into the car.


       32.    “Determining whether the force used to effect the particular seizure is

‘reasonable’ under the Fourth Amendment requires a careful balancing of ‘the nature and

quality of the intrusion on the individual’s Fourth Amendment interests’ against the

                                                                                Page 10 of 23
     Case 7:19-cv-00153 Document 1 Filed on 05/07/19 in TXSD Page 11 of 23



countervailing governmental interest at stake.” Graham v. Connor, 490 U.S. 386, 396,

109 S. Ct. 1865, 1870, 104 L.Ed.2d 433 (1989). In looking at all the facts and

circumstances in this arrest, and in balancing the amount of force used against the need

for force, Deputy Jose Hernandez’s conduct and use of force against Plaintiff was

objectively unreasonable and excessive.


                C. CRESENCIA BAUTISTA - EXCESSIVE FORCE

       33.    The factual allegations contained in all of the paragraphs of this Complaint

are hereby incorporated and re-alleged for all purposes and incorporated herein with the

same force and effect as if set forth verbatim.


       34.    In this case Plaintiff’s right arm was broken and left dangling, and such

injuries resulted directly and only from the use of force by Deputy Jose Gonzalez that was

clearly excessive to the need; to wit:


       a.     Deputy Jose Gonzalez, with both hands, willfully and maliciously pushed

              the 83 year old female out of his way, causing her to fall backwards and

              breaking her right arm, despite having no basis to do so. If the Deputy was

              trying to arrest the Plaintiff Guadalupe Bautista, the Deputy’s need to push

              her out of his way to arrest Guadalupe Bautista is not objectively reasonable

              considering that Guadalupe Bautista was not causing a need to for the

              Deputy to so react. Guadalupe Bautista was already on the floor and



                                                                              Page 11 of 23
     Case 7:19-cv-00153 Document 1 Filed on 05/07/19 in TXSD Page 12 of 23



              controlled by Deputy David Gonzalez. Moreover, Plaintiff was simply

              standing in her son’s home watching what was happening, and did not ever

              verbally or physically address the Deputies. It appears that the Deputies, or

              at least Deputy Jose Gonzalez, was simply conducting himself unlike a

              peace officer; he was simply overly aggressive and malicious that day.


       35.    “Determining whether the force used to effect the particular seizure is

‘reasonable’ under the Fourth Amendment requires a careful balancing of ‘the nature and

quality of the intrusion on the individual’s Fourth Amendment interests’ against the

countervailing governmental interest at stake.” Graham v. Connor, 490 U.S. 386, 396,

109 S. Ct. 1865, 1870, 104 L.Ed.2d 433 (1989). In looking at all the facts and

circumstances in this arrest, and in balancing the amount of force used against the need

for force, Deputy Jose Hernandez’s conduct and use of force against Plaintiff was

objectively unreasonable and excessive.

                  D. GUADALUPE BAUTISTA - FALSE ARREST

       36.    The factual allegations contained in all of the paragraphs of this Complaint

are hereby incorporated and re-alleged for all purposes and incorporated herein with the

same force and effect as if set forth verbatim.


       37.    A police officer has probable cause if there is a “‘fair probability’ that the

individual [to be arrested] has either committed or intends to commit a crime.” Northrop

v. Trippett, 265 F.3d 372, 379 (6th Cir. 2001), quoting United States v. Sokolow, 490 U.S.


                                                                                Page 12 of 23
    Case 7:19-cv-00153 Document 1 Filed on 05/07/19 in TXSD Page 13 of 23



1, 7, 109 S. Ct. 1581, 104 L. Ed. 2d 1 (1989). “[P]robable cause requires only a

probability or substantial chance of criminal activity, not an actual showing of such

activity.” Illinois v. Gates, 462 U.S. 213, 243 n.13, 103 S. Ct. 2317, 76 L. Ed. 2d 527

(1983). “If there was probable cause for any of the charges made … then the arrest was

supported by probable cause, and the claim for false arrest fails.” Wells v. Bonner, 45

F.3d 90, 95 (5th Cir.1995).


       38.    In this case, the Defendants had no probable cause to arrest or detain

Guadalupe Bautista for Interfering with Public Duties or Resisting Arrest.


       On the charge of Interfering with Public Duties, the actual criminal complaint filed

in Court, alleged that the Plaintiff interfered with Deputy David Gonzalez. This case was

dismissed later. There is simply no evidence that Plaintiff ever addressed Deputy David

Gonzalez verbally or physically. It appears that Deputy Jose Gonzalez made a

warrantless arrest when the Plaintiff merely put his hand on the said Deputy to ask why

his daughter was being mistreated. Assuming arguendo that the Deputy was performing a

duty or exercising authority imposed or granted by law, the Plaintiff was not intentionally

or negligently interrupting, disrupting, impeding, or otherwise interfering with the

Deputy. However, Plaintiff submits that the Deputies were actually not performing a

public duty or exercising authority when they had already established themselves as

trespassers. The Deputies violated the Plaintiff’s right to be free from illegal searches and

seizures by barging into his home without a warrant, consent or exigent circumstances.

                                                                               Page 13 of 23
     Case 7:19-cv-00153 Document 1 Filed on 05/07/19 in TXSD Page 14 of 23



As such, the Plaintiff was politely but persistently asking the trespassing Deputy, who had

already stepped outside his authority, what was going on with his daughter Viviana.


        On the charge of Resisting Arrest, Ms. Bautista never used or threatened to use

force against the Deputies. Upon simply asking what was going on with his daughter, he

was thrown down, cuffed, pepper spayed and sat on before he knew what hit him. From

there, he went straight to the patrol unit and jail without incident.



                E. GUADALUPE BAUTISTA - EXCESSIVE FORCE



       39.    The factual allegations contained in all of the paragraphs of this Complaint are

hereby incorporated and re-alleged for all purposes and incorporated herein with the same

force and effect as if set forth verbatim.


       40.    In this case Plaintiff’s face, eyes, and back were injured, and such injuries

resulted directly and only from the use of force by Deputy Jose Gonzalez that was clearly

excessive to the need; to wit:


       a.     Deputy Jose Gonzalez willfully and maliciously applied pepper spay to the

              face and eyes of the Plaintiff and placed his knee and weight on the Plaintiff’s

              back while Plaintiff was already hand-cuffed and under control of fellow

              Deputy David Gonzalez. The 58 year old gray haired Plaintiff was not posing

              any risk of danger to the two younger and physically larger Deputies.


                                                                                Page 14 of 23
     Case 7:19-cv-00153 Document 1 Filed on 05/07/19 in TXSD Page 15 of 23



              Moreover, in the criminal trial of the Plaintiff, fellow Deputy David Gonzalez

              agreed that he would not have applied pepper spray like Deputy Jose Gonzalez

              did in this case.


       41.    “Determining whether the force used to effect the particular seizure is

‘reasonable’ under the Fourth Amendment requires a careful balancing of ‘the nature and

quality of the intrusion on the individual’s Fourth Amendment interests’ against the

countervailing governmental interest at stake.” Graham v. Connor, 490 U.S. 386, 396, 109

S. Ct. 1865, 1870, 104 L.Ed.2d 433 (1989). In looking at all the facts and circumstances in

this arrest, and in balancing the amount of force used against the need for force, Deputy Jose

Hernandez’s conduct and use of force against Plaintiff was objectively unreasonable and

excessive.

                  F. HERMELINDA BAUTISTA - FALSE ARREST

       42.    The factual allegations contained in all of the paragraphs of this Complaint are

hereby incorporated and re-alleged for all purposes and incorporated herein with the same

force and effect as if set forth verbatim.


       43.    A police officer has probable cause if there is a “‘fair probability’ that the

individual [to be arrested] has either committed or intends to commit a crime.” Northrop v.

Trippett, 265 F.3d 372, 379 (6th Cir. 2001), quoting United States v. Sokolow, 490 U.S. 1,

7, 109 S. Ct. 1581, 104 L. Ed. 2d 1 (1989). “[P]robable cause requires only a probability or

substantial chance of criminal activity, not an actual showing of such activity.” Illinois v.


                                                                                Page 15 of 23
     Case 7:19-cv-00153 Document 1 Filed on 05/07/19 in TXSD Page 16 of 23



Gates, 462 U.S. 213, 243 n.13, 103 S. Ct. 2317, 76 L. Ed. 2d 527 (1983). “If there was

probable cause for any of the charges made … then the arrest was supported by probable

cause, and the claim for false arrest fails.” Wells v. Bonner, 45 F.3d 90, 95 (5th Cir.1995).


       44.    In this case, the Defendants had no probable cause to arrest or detain

Hermelinda Bautista for Interfering with Public Duties. Deputy Jose Gonzalez instructed

Deputy David Gonzalez to arrest the Plaintiff for Interfering with Public Duties when he saw

her near the patrol unit where her husband Guadalupe Bautista was detained. She was only

trying to calm her husband, and was not intentionally or negligently interrupting, disrupting,

impeding, or otherwise interfering with the Deputies. At one point, the Deputies described

the Plaintiff’s conduct as perhaps she was trying to steal the patrol car, which shows the ease

with which the Deputies can falsely accuse. In the end, after her release for emergency

medical treatment, the Deputies never followed through to re-arrest the Plaintiff for the

charge of Interfering, which supports the conclusion that there was never any probable to

begin with.

               H. HERMELINDA BAUTISTA - EXCESSIVE FORCE

       45.    The factual allegations contained in all of the paragraphs of this Complaint are

hereby incorporated and re-alleged for all purposes and incorporated herein with the same

force and effect as if set forth verbatim.


       46.    In this case Plaintiff’s arms were injured, and such injuries resulted directly and

only from the use of force by Deputy David Gonzalez that was clearly excessive to the need;


                                                                                  Page 16 of 23
     Case 7:19-cv-00153 Document 1 Filed on 05/07/19 in TXSD Page 17 of 23



to wit:


          a.    Deputy Jose Gonzalez willfully and maliciously ordered Deputy David

                Gonzalez to arrest the Plaintiff. Deputy David Gonzalez then proceeded to

                arrest the Plaintiff by placing her arms behind her back with such force that the

                pain caused her to loose consciousness. The 55 year female Plaintiff was not

                posing any risk of danger to the two younger and physically larger Deputies.


          47.   “Determining whether the force used to effect the particular seizure is

‘reasonable’ under the Fourth Amendment requires a careful balancing of ‘the nature and

quality of the intrusion on the individual’s Fourth Amendment interests’ against the

countervailing governmental interest at stake.” Graham v. Connor, 490 U.S. 386, 396, 109

S. Ct. 1865, 1870, 104 L.Ed.2d 433 (1989). In looking at all the facts and circumstances in

this arrest, and in balancing the amount of force used against the need for force, Deputy

David Hernandez’s conduct and use of force against Plaintiff was objectively unreasonable

and excessive.


                      I. HIDALGO COUNTY SHERIFF’S OFFICE


          48.   The factual allegations contained in all of the paragraphs of this Complaint are

hereby incorporated and re-alleged for all purposes and incorporated herein with the same

force and effect as if set forth verbatim.


          49.   The Hidalgo County Sheriff’s Department has a policy and/or custom of

                                                                                   Page 17 of 23
     Case 7:19-cv-00153 Document 1 Filed on 05/07/19 in TXSD Page 18 of 23



allowing its Deputies unlimited discretion in entering homes without consent or a warrant,

arresting subjects without probable cause, arresting citizens who verbally challenge authority

to arrest, and using pepper spray or otherwise needlessly injuring a non-resisting subject.

Each of the policies delineated above was actually known, constructively known and/or

ratified by the Defendant, and its policymakers, delegated to Sheriff and his designees. These

policies, or lack thereof, and customs, whether written or unwritten, were promulgated with

deliberate indifference to Plaintiff’s rights under the United States Constitution.


       50.     Moreover, the known and obvious consequence of these policies was that the

Defendant’s Deputies would be placed in recurring situations in which the constitutional

violations described within this complaint would result. Accordingly, these policies also

made it highly predictable that the particular violations alleged here, all of which were under

color of law, would result.


       51.     Additionally, said Defendant failed to adequately select, screen, educate, train,

supervise or otherwise direct its deputies. Such failures and/or policies and customs were

a direct and proximate cause of a violation of the constitutional department failed to train and

supervise the individual defendants concerning constitutionally and civil rights of the

Plaintiffs.   Said actions amount to violations of the Fourth, Eighth, and Fourteenth

Amendments of the Unites States Constitution. Specifically, the Defendant failed to train

or adequately train the Deputies regarding:



                                                                                  Page 18 of 23
     Case 7:19-cv-00153 Document 1 Filed on 05/07/19 in TXSD Page 19 of 23



       (1) Ability of individuals verbally to oppose or challenge police action;

       (2) Identifying suspects sufficiently to establish probable cause for a search or arrest;

       (3) Searches and seizures of subjects who are not suspects or otherwise under arrest;

       (4) Arresting a non-resisting subject without causing needless bodily injury;

       (5) Entering into citizens’ homes absent exigent circumstances and/or absent consent
       or a valid search warrant; and

       (6) Inappropriate use of pepper spray.



              J. HIDALGO COUNTY SHERIFF J.E. EDDIE GUERRA


       52.    The factual allegations contained in all of the paragraphs of this Complaint are

hereby incorporated and re-alleged for all purposes and incorporated herein with the same

force and effect as if set forth verbatim.


       53.    Defendant Sheriff did not overtly or personally participate in the

aforementioned offensive acts; however, Defendant is liable, as a policy maker, because he

permits the systematic maladministration of the law. Defendant was deliberately indifferent

concerning the training and supervision of the aforementioned Deputies in that he failed to

adequately screen, supervise and train the Defendant Deputies and there is a causal

connection between these violations and Plaintiffs’ constitutional allegations and the

Sheriff’s aforementioned failures amount to           deliberate indifference to Plaintiffs’

constitutional rights. The current screening, supervision, and training mechanisms utilized

by the Hidalgo County Sheriff’s Office are deficient and the Defendant knew or should have



                                                                                  Page 19 of 23
     Case 7:19-cv-00153 Document 1 Filed on 05/07/19 in TXSD Page 20 of 23



known of the deficiencies and patterns and he failed to reasonably address the deficiencies.


                                K. HIDALGO COUNTY


       54.    The factual allegations contained in all of the paragraphs of this Complaint are

hereby incorporated and re-alleged for all purposes and incorporated herein with the same

force and effect as if set forth verbatim.


       55.    Hidalgo County has a policy and/or custom of allowing its Sheriff Deputies

unlimited discretion in entering homes without consent or a warrant, arresting subjects

without probable cause, arresting citizens who verbally challenge authority to arrest, and

using pepper spray or otherwise needlessly injuring a non-resisting subject. Each of the

policies delineated above was actually known, constructively known and/or ratified by the

Defendant, and its policymakers, delegated to Sheriff and his designees. These policies, or

lack thereof, and customs, whether written or unwritten, were promulgated with deliberate

indifference to Plaintiff’s rights under the United States Constitution.


       56.    Moreover, the known and obvious consequence of these policies was that the

Defendant’s Deputies would be placed in recurring situations in which the constitutional

violations described within this complaint would result. Accordingly, these policies also

made it highly predictable that the particular violations alleged here, all of which were under

color of law, would result.

       57.    Additionally, said Defendant failed to adequately select, screen, educate, train,


                                                                                 Page 20 of 23
     Case 7:19-cv-00153 Document 1 Filed on 05/07/19 in TXSD Page 21 of 23



supervise or otherwise direct its deputies. Such failures and/or policies and customs were

a direct and proximate cause of a violation of the constitutional department failed to train and

supervise the individual defendants concerning constitutionally and civil rights of the

Plaintiffs.   Said actions amount to violations of the Fourth, Eighth, and Fourteenth

Amendments of the Unites States Constitution. Specifically, the Defendant failed to train

or adequately train the Deputies regarding:


       (1) Ability of individuals verbally to oppose or challenge police action;

       (2) Identifying suspects sufficiently to establish probable cause for a search or arrest;

       (3) Searches and seizures of subjects who are not suspects or otherwise under arrest;

       (4) Arresting a non-resisting subject without causing needless bodily injury;

       (5) Entering into citizens’ homes absent exigent circumstances and/or absent consent
       or a valid search warrant; and

       (6) Inappropriate use of pepper spray.

                                              V.

                                        DAMAGES

       58.     Plaintiffs sues for the following damages:


       a.      Reasonable medical care and expenses in the past for CRESENCIA

               BAUTISTA and HERMELINDA BAUTISTA.;


       b.      Physical pain and suffering in the past AS TO ALL PLAINTIFFS;


       c.      Mental anguish in the past AS TO ALL PLAINTIFFS ;




                                                                                  Page 21 of 23
     Case 7:19-cv-00153 Document 1 Filed on 05/07/19 in TXSD Page 22 of 23



       d.     Past and pending expenses for bail and criminal defense as to VIVIANA

              BAUTISTA and GUADALUPE BAUTISTA


                                      VI.
                               EXEMPLARY DAMAGES


       59.    Plaintiffs would further show that the acts and omissions of Defendants

complained of herein were committed with malice or reckless indifference to the protected

rights of the Plaintiffs. In order to punish said Defendants for engaging in such unlawful

conduct, and to deter such actions and/or omissions in the future, Plaintiffs also seek

recovery from all Defendants for exemplary damages.

                                             VII.

                     ATTORNEYS’ FEES AND JURY DEMAND

       60.     Plaintiff s are further entitled to receive reasonable attorneys’ fees, paralegal

fees and expert fees and costs pursuant to 42 U.S.C. § 1988. Plaintiffs respectfully demand

that a jury be empaneled to hear this action.

                                            VIII.

                                      CONCLUSION

       Plaintiffs respectfully urge that upon a final hearing of the cause, judgment be entered

for the Plaintiffs against Defendants for damages in an amount within the jurisdictional limits

of the Court; exemplary damages, together with interest as allowed by law; costs of court;

and such other and further relief to which the Plaintiff may be entitled at law or in equity.

                                                                                 Page 22 of 23
Case 7:19-cv-00153 Document 1 Filed on 05/07/19 in TXSD Page 23 of 23




                                     Respectfully submitted,

                                     LAW OFFICE OF REYNALDO M. MERINO
                                     1012 Martin Avenue, Suite B
                                     McAllen, TX 78504
                                     Tel: (956) 630-2000
                                     Fax: (956) 618-2800
                                     reymerino@msn.com


                                     BY: /s/ Reynaldo M. Merino
                                       Reynaldo M. Merino
                                       State Bar No. 13953250
                                       ATTORNEY FOR PLAINTIFFS




                                                               Page 23 of 23
